             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 1 of 9 Page ID #:4245



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20
                      MARCUS GRAY, et al.,                   CASE NO. 2:15-cv-05642-CAS (JCx)
                 21
                                Plaintiffs,                  Honorable Christina A. Snyder
                 22
                           v.                                DEFENDANTS’ MOTION IN
                 23                                          LIMINE NO. 4 TO EXCLUDE
                    KATHERYN ELIZABETH HUDSON,               EVIDENCE REGARDING LIVE
                 24 et al.,                                  PERFORMANCES OF “JOYFUL
                                                             NOISE”
                 25         Defendants.                      Final Pretrial Conference
                                                             Date:        July 1, 2019
                 26                                          Time:        11:00 a.m.
                                                             Courtroom: 8D – 8th Fl., First Street
                 27
                                                             Filed: July 1, 2014
    Mitchell     28                                          Trial: July 16, 2019
  Silberberg &
   Knupp LLP
11134837.1
                        DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 2 of 9 Page ID #:4246



                  1                      NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding evidence or argument of the purported fact that plaintiff Marcus
                 12 Gray and third-party Lecrae Moore performed “Joyful Noise” live, including in
                 13 concerts, including but not limited to:
                 14         1.    Testimony from any witness about alleged live performances of
                 15 “Joyful Noise”;
                 16         2.    Two documents listing dates and cities, which were marked as
                 17 Exhibits 14 and 15 at Marcus Gray’s deposition in this action, see Wais Decl., Exs.
                 18 1 & 2; and
                 19         3.    The Supplemental Declaration of Lecrae Moore, including the
                 20 unauthenticated printout from the website, www.songkick.com, attached thereto as
                 21 Exhibit A, see Wais Decl., Ex. 3.
                 22         The grounds for this motion is that live performances of “Joyful Noise” are
                 23 irrelevant to, and do not tend to prove or disprove that defendants Henry Walter
                 24 and Lukasz Gottwald—the sole defendants responsible for creating the allegedly
                 25 infringing instrumental music for “Dark Horse”—had a reasonable opportunity to
                 26 hear “Joyful Noise” prior to creating their instrumental music. Fed. R. Evid. 402.
                 27 Introduction of such evidence would also be unduly prejudicial and confusing.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              2
11134837.1
                        DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 3 of 9 Page ID #:4247



                  1 Fed. R. Evid. 403. Finally, certain testimony and documents lack foundation,
                  2 personal knowledge, and are inadmissible hearsay.
                  3         This Motion is made following the conferences of counsel pursuant to Local
                  4 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                  5 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                  6 Memorandum of Points and Authorities, any supporting declarations, any further
                  7 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                  8 such other evidence and arguments that the Court may consider at the hearing on
                  9 this Motion.
                 10
                      DATED: June 12, 2019                  MITCHELL SILBERBERG & KNUPP LLP
                 11
                 12                                         By: /s/ Aaron M. Wais
                                                            Aaron M. Wais (SBN 250671)
                 13
                                                            Attorneys for Defendants other than Katheryn
                 14                                         Elizabeth Hudson, and Kitty Purry, Inc.
                 15
                      DATED: June 12, 2019                  GREENBERG TRAURIG, LLP
                 16
                 17                                         By: /s/ Vincent H. Chieffo
                 18                                         Vincent H. Chieffo (SBN 49069)
                                                            Attorneys for Defendants Katheryn Elizabeth
                 19                                         Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 20
                 21
                                       ATTESTATION REGARDING SIGNATURES
                 22
                            Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 23
                      on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 24
                      content and have authorized its filing.
                 25
                 26 Dated: June 12, 2019                      /s/ Aaron M. Wais
                                                             Aaron M. Wais
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                 3
11134837.1
                         DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 4 of 9 Page ID #:4248



                  1                  MEMORANDUM OF POINTS AND AUTHORITIES
                  2 I.        Introduction and Statement Of Relevant Facts
                  3           At trial, Plaintiffs bear the burden of proving that defendants Walter and
                  4 Gottwald—the sole defendants responsible for creating the allegedly infringing
                  5 instrumental music for “Dark Horse”1—copied “Joyful Noise” in creating their
                  6 instrumental music. This means Plaintiffs must prove access—meaning that
                  7 Walter or Gottwald had a reasonable opportunity to hear “Joyful Noise” before
                  8 creating the instrumental music for “Dark Horse”—as well as substantial
                  9 similarity. As to access, Plaintiffs have long admitted that they have no direct
                 10 evidence of Walter or Gottwald having had an opportunity to hear “Joyful Noise”
                 11 or circumstantial evidence that they heard it through a chain of events (i.e., an
                 12 intermediary). They have confirmed that they will not argue either theory at trial.
                 13           Instead, Plaintiffs’ sole theory of access has always been that “Joyful Noise”
                 14 was allegedly “widely disseminated” such that that a jury could infer that Walter or
                 15 Gottwald had a reasonable opportunity to hear the song. On summary judgment,
                 16 Plaintiffs attempted to prove this theory through evidence that plaintiff Marcus
                 17 Gray (“Gray”) and third-party Lecrae Moore (“Moore”) performed “Joyful Noise”
                 18 in concert prior to the creation of “Dark Horse.” The Court, however, “[did] not
                 19 rely on this evidence insofar as it may demonstrate access,” correctly reasoning
                 20 that any concert performances could not support an inference of access because it
                 21 was undisputed that Walter and Gottwald never attended those concerts. Wais
                 22 Decl., Ex. 4 (MSJ Order), pp. 83-84, & n. 3. The Court also refused to accept
                 23 Plaintiffs’ evidence because it lacked foundation, failing even to identify “the
                 24 names of the venues where Gray performed or the size of the audience...” Id.
                 25           Nothing has changed since summary judgment. Plaintiffs still do not dispute
                 26 that Walter and Gottwald never attended a concert by Gray or Moore. In addition,
                 27
                      1
    Mitchell     28       See Dkt. 287, p. 3, ¶ 11; Wais Decl., Ex. 4 (MSJ Order), pp. 80-81.
  Silberberg &
   Knupp LLP
                                                                 4
11134837.1
                           DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 5 of 9 Page ID #:4249



                  1 they have not produced any additional documents or testimony that would rectify
                  2 the evidentiary failings identified by the Court on summary judgment. Instead, the
                  3 evidence remains the same as on summary judgment.
                  4         Nevertheless, Plaintiffs have stated their intent to rely at trial on the same
                  5 evidence of Gray’s and Moore’s purported concert performances of “Joyful Noise”
                  6 already rejected by this Court. The evidence, however, is still irrelevant to proving
                  7 that Walter or Gottwald had a reasonable opportunity to hear “Joyful Noise” and
                  8 should be excluded. Moreover, any minimal probative value is outweighed by the
                  9 prejudice of admitting it. Finally, the evidence is still inadmissible as it continues
                 10 to lack foundation, personal knowledge, and constitute hearsay.
                 11 II.     Performances of “Joyful Noise” Are Irrelevant To Access
                 12         Only relevant evidence, which is defined as evidence having “any tendency
                 13 to make a fact [of consequence to the action] more or less probable than it would
                 14 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Here, Plaintiffs
                 15 argue that live performances of “Joyful Noise” are relevant to prove “widespread
                 16 dissemination” but do not explain how. This Court already rejected this argument
                 17 on summary judgment and nothing compels a different conclusion here.
                 18         Widespread dissemination is markedly different from “proof that defendant
                 19 actually viewed, read, or heard the work at issue”2 or “circumstantial evidence …
                 20 establishing a chain of events linking the plaintiff’s work and the defendant’s
                 21 access.”3 “Widespread dissemination” is pertinent only in those circumstances
                 22 where (1) a song achieves “an appreciable level of national saturation,” which
                 23 “centers on the degree of a work’s commercial success and on its distribution
                 24 through radio, television, and other relevant mediums” or (2) there is “saturation in
                 25 a relevant market in which both the plaintiff and the defendant participate.”
                 26
                      2
                 27   Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1165 (N.D. Cal. Oct. 3, 2014).
                    3
                      Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016); see also Ninth Cir. Jury
    Mitchell     28 Instr. 17.18, Supp. Instr.
  Silberberg &
   Knupp LLP
                                                                5
11134837.1
                          DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 6 of 9 Page ID #:4250



                  1 Loomis, 836 F.3d at 994-95, 997-98. Moreover, regardless of the theory of access,
                  2 the evidence must support a “reasonable possibility, not merely a bare possibility,”
                  3 that the defendant heard the work. Id. at 995; Three Boys Music Corp. v. Bolton,
                  4 212 F.3d 477, 482-84 (9th Cir. 2000) (reasonable opportunity requires more than
                  5 mere speculation or conjecture). As such, even in the context of widespread
                  6 dissemination, a plaintiff must prove facts that explain why and how the specific
                  7 dissemination sought to be proven would support the inference that the defendant
                  8 author had a reasonable opportunity to hear plaintiff’s song.
                  9         Here, common sense dictates that speculative evidence of live performances
                 10 of “Joyful Noise” cannot possibly be direct proof or circumstantial evidence
                 11 capable of establishing an inference of access where it is undisputed that Walter
                 12 and Gottwald did not attend any of those performances and, in fact, did not even
                 13 know who Gray and Moore were until this litigation was filed.4 Thus, it does not
                 14 matter if and how many times Gray and Moore performed “Joyful Noise”; Walter
                 15 and Gottwald were undisputedly not there and, thus, could not have heard “Joyful
                 16 Noise” being performed.
                 17         Nor should Plaintiffs be heard to argue that these purported concerts
                 18 somehow prove widespread dissemination. Sporadic concerts where a song might
                 19 have been performed to audiences of unknown sizes cannot possibly evidence
                 20 national saturation. Nor can it evidence saturation in a market in which Walter or
                 21 Gottwald also participated because they undisputedly did not follow Christian
                 22 music. Wais Decl., Ex. 5 (Walter MSJ Decl.), ¶¶ 9-10, 18-19; Ex. 6 (Gottwald
                 23 MSJ Decl.), ¶¶ 8-9, 17-18. And again, it is undisputed that neither attended
                 24 performances by Gray or Moore. Consistent therewith, no different than this Court
                 25   4
                      Walter and Gottwald both testified unequivocally that they never attended a
                 26 performance by Gray or Moore. Wais Decl., Ex. 5 (Walter MSJ Decl.), ¶ 7; Ex. 6
                    (Gottwald MSJ Decl.), ¶ 6; Ex. 4 (MSJ Order), p. 81. Plaintiffs, in turn, concede
                 27 they have no evidence to the contrary. Wais Decl., Ex. 7 (Gray Depo. Tr.), pp.
                    115, l. 4-116, l. 16; Ex. 8 (Ojukwu Depo. Tr.), pp. 123, l. 8-126, l. 9; Ex. 9
    Mitchell     28 (Lambert Depo. Tr.), pp. 134, l.2-138, l.11 & 139, ll.3-8.
  Silberberg &
   Knupp LLP
                                                               6
11134837.1
                          DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 7 of 9 Page ID #:4251



                  1 on summary judgment, courts have rejected similar evidence submitted as support
                  2 for widespread dissemination, where there was no dispute that the relevant
                  3 defendants did not attend the performances. See, e.g., Apps v. Universal Music
                  4 Group, Inc., 283 F. Supp. 3d 946, 955 (D. Nev. 2017) (no widespread
                  5 dissemination where “no evidence that … defendants or another member of
                  6 Universal Music Group were present [at concerts] and heard [the allegedly
                  7 infringed song]”); Loomis v. Cornish, 2013 WL 6044345, *12 (C.D. Cal. Nov. 13,
                  8 2013), aff’d, 836 F.3d 991 (9th Cir. 2016) (concerts could not evidence widespread
                  9 dissemination where plaintiff “[did] not dispute that he has no reason to believe
                 10 that any [defendant] ever attended any performance of BRC.”); Benson v. Coca-
                 11 Cola Co., 795 F.2d 973, 975 (11th Cir. 1986) (no “reasonable possibility” of
                 12 access where plaintiff “produced no evidence that [defendant’s] songwriters visited
                 13 any of the places of performance”). The evidence should be excluded.
                 14 III.    Plaintiffs Lack Admissible Evidence of Performances of “Joyful Noise”
                 15         In addition to being irrelevant, Plaintiffs’ evidence of concert performances
                 16 of “Joyful Noise” is inadmissible, another conclusion this Court correctly reached
                 17 on summary judgment. As proof of Gray’s concert performances of “Joyful
                 18 Noise,” Plaintiffs did not produce verifiable proof of concerts performances, such
                 19 as records of payment, or that “Joyful Noise” was performed at the concerts, such
                 20 as set lists. Instead, they rely on two documents that simply list dates and cities,
                 21 which they claim reflect the dates and cities in which Gray performed “Joyful
                 22 Noise.” Wais Decl., Exs. 1 & 2. The documents, however, do not identify “Joyful
                 23 Noise” as having been performed, which makes them meaningless. See id.
                 24 Moreover, at his deposition, Gray could not authenticate or otherwise lay a
                 25 foundation for these documents.5 Nor could he provide any of the detail that this
                 26 Court wanted to see—e.g., the names of venues, the audience size, etc.
                 27   5
                     At his deposition, Gray was obviously unfamiliar with the documents and could
    Mitchell     28 not even definitively state where the documents originated from, except to state
  Silberberg &
   Knupp LLP
                                                                                         (…continued)
                                                              7
11134837.1
                          DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 8 of 9 Page ID #:4252



                  1         Equally lacking is Plaintiffs’ purported evidence of Moore’s concerts. In
                  2 discovery, all Plaintiffs produced was a declaration from Moore attaching an
                  3 unauthenticated printout from the website www.songkick.com of some dates,
                  4 cities, and venues. Wais Decl., Ex. 3 (Moore Supp. Decl.). The declaration is not
                  5 admissible evidence at trial. Certain entries on the printout do not identify Moore
                  6 as performing. None of the entries identify “Joyful Noise” as being performed.
                  7 Finally, Moore could not even verify the concerts or his performance of “Joyful
                  8 Noise,” simply stating that the printout listed “many of [his] concert[s]” and that he
                  9 performed “Joyful Noise” at “most, if not all,” of his concerts. Id., ¶¶ 4-5. And
                 10 this evidence too lacks the detail required by this Court.6
                 11 IV.     Evidence Of Live Performances Is Prejudicial.
                 12         Finally, even if marginally relevant, the evidence should be excluded
                 13 because it presents a serious risk of prejudice as it will undoubtedly confuse the
                 14 issues and mislead jurors into speculating that Walter or Gottwald had a reasonable
                 15 opportunity to hear “Joyful Noise,” when, as explained above, it is undisputed that
                 16 it cannot be. This is precisely the type of “unfair prejudice” and “misleading [of]
                 17 the jury” that the Rule 403 seeks to prevent. See U.S. v. Espinoza-Baza, 647 F.3d
                 18 1182, 1190 (9th Cir. 2011) (affirming exclusion under FRE 403 where the
                 19 evidence “if admitted, would have created a substantial risk of confusion and that it
                 20 might have caused the jury to base its verdict on highly speculative evidence...”).
                 21                                    CONCLUSION
                 22         Defendants respectfully request that the Court grant its motion in limine.
                 23 (…continued)
                 24 that, for one of the documents (which he admitted he had never seen before), he
                     believed that these types of printouts had been sent to his wife from his booking
                 25 6agency. Wais Decl., Ex. 7, pp. 110, l. 17-112, l. 2; 112, l. 21-114, l. 17.
                      The documents are also inadmissible hearsay without an exception. They are
                 26 certainly not business records, a conclusion reinforced by Gray’s testimony at his
                    deposition. See supra, n. 5. Indeed, the records do not even belong to Gray. Id.
                 27 (stating that they were perhaps documents received by his wife from others). For
                    this reason, any attempt by Plaintiffs to rely on the testimony of Gray’s wife at trial
    Mitchell     28 is equally unavailing.
  Silberberg &
   Knupp LLP
                                                               8
11134837.1
                         DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
             Case 2:15-cv-05642-CAS-JC Document 340 Filed 06/12/19 Page 9 of 9 Page ID #:4253



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                 6 DATED: June 12, 2019              GREENBERG TRAURIG, LLP
                 7
                                                     By: /s/ Vincent H. Chieffo
                 8                                   Vincent H. Chieffo (SBN 49069)
                                                     Attorneys for Defendants Katheryn Elizabeth
                 9
                                                     Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         9
11134837.1
                      DEFENDANTS’ MIL NO. 4 EXCLUDING EVIDENCE/ARGUMENT OF LIVE PERFORMANCES
